Order
PER CURIAM.
Acting under authority provided by Missouri’s Sexually Violent Predator law, the Jackson County Probate Court civilly committed Sylvester Fletcher. He now appeals that judgment. We stayed the appeal pending the handdown of several opinions by the Missouri Supreme Court. Those opinions, In the Matter of the Care and Treatment of Mark Murrell, 215 S.W.3d 96 (Mo. banc 2007) and In the Matter of the Care and Treatment of Stephen Elliott, 215 S.W.3d 88 (Mo. banc 2007), guide the current decision.
Affirmed. Rule 84.16(b).